Title: From Thomas Jefferson to the Georgia Legislature, 15 January 1802
From: Jefferson, Thomas
To: Georgia Legislature


          
            Gentlemen
            Washington Jan. 15. 1802.
          
          The confidence which the Senate and Representatives of the state of Georgia are pleased to repose in my conduct, and their felicitations on my election to the chief magistracy, are testimonies which, coming from the collected councils of the state, encourage continued efforts to deserve them in future, and hold up that reward most valued by me.
          State rights, and State-sovereignties, as recognised by the constitution, are an integral and essential part of our great political fabric. they are bound up by a common ligament with those of the National government, and form with it one system, of which the Constitution is the law and the life. a sacred respect to that instrument therefore becomes the first interest and duty of all.
          Your reliance on the talents & virtues of our republic, as concentrated in the federal legislature, that the public good will be it’s end, & the constitution it’s rule, is assuredly well placed; and we need not doubt of that harmony which is to depend on it’s justice.
          
          I pray you to accept for yourselves and the Houses over which you preside my grateful thanks for their favorable dispositions, and the homage of my high consideration and respect.
          
            Th: Jefferson
          
        